Appeal from an order of the Special Term entered in the Washington County clerk’s office on May 5, 1943, denying application for peremptory mandamus. Petitioner asks that he have an order directing the Warden of Great Meadow Prison, where he is confined, to allow him to earn a reduction in his sentence. He was released on parole, the terms of which provided that if he violated Ms parole he should serve the unexpired portion of his sentence without commutation or compensation. He now contends that this condition was illegal. Order affirmed, without costs. Hill, P. J., Bliss, Heffernan and Schenck, JJ., concur; Brewster, J., taking no part.